Third District Court of Appeal
                               State of Florida

                          Opinion filed July 20, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-2140
                       Lower Tribunal No. 20-20643
                          ________________


                             Gustavo Tellez,
                                  Appellant,

                                     vs.

                       Village of Key Biscayne,
                                  Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Samantha
Ruiz Cohen, Judge.

     David J. Winker, P.A., and David J. Winker, for appellant.

     Weiss Serota Helfman Cole & Bierman, P.L., Joseph H. Serota and
Laura K. Wendell, for appellee.


Before FERNANDEZ, C.J., and SCALES, and BOKOR, JJ.

     PER CURIAM.

     Affirmed.